

	

		II

		109th CONGRESS

		1st Session

		S. 1440

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Crapo (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		A bill to amend title XVIII of the Social

		  Security Act to provide coverage for cardiac rehabilitation and pulmonary

		  rehabilitation services. 

	

	

		1.Short titleThis Act may be cited as the

			 Pulmonary and Cardiac Rehabilitation

			 Act of 2005.

		2.Coverage of items and

			 services under a cardiac rehabilitation program and a pulmonary rehabilitation

			 program

			(a)In

			 generalSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x) is amended—

				(1)in subsection (s)(2)—

					(A)in subparagraph (Y), by striking

			 and at the end;

					(B)in subparagraph (Z), by striking the period

			 at the end and inserting ; and; and

					(C)by adding at the end the following new

			 subparagraph:

						

							(AA)items and services furnished under a

				cardiac rehabilitation program (as defined in subsection (bbb)) or under a

				pulmonary rehabilitation program (as defined in subsection

				(ccc)).

							;

				and

					(2)by adding at the end the following new

			 subsections:

					

						(bbb)Cardiac rehabilitation program(1)The term cardiac rehabilitation

				program means a physician-supervised program (as described in paragraph

				(2)) that furnishes the items and services described in paragraph (3).

							(2)A

				program described in this paragraph is a program under which—

								(A)items and services under the program are

				delivered—

									(i)in a physician’s office;

									(ii)in a physician-directed clinic; or

									(iii)in a hospital on an outpatient

				basis;

									(B)a

				physician is immediately available and accessible for medical consultation and

				medical emergencies at all times items and services are being furnished under

				the program, except that, in the case of items and services furnished under

				such a program in a hospital, such availability shall be presumed; and

								(C)individualized treatment is furnished under

				a written plan established, reviewed, and signed by a physician every 30 days

				that describes—

									(i)the patient’s diagnosis;

									(ii)the type, amount, frequency, and duration

				of the items and services furnished under the plan; and

									(iii)the goals set for the patient under the

				plan.

									(3)The items and services described in this

				paragraph are—

								(A)physician-prescribed exercise;

								(B)cardiac risk factor modification, including

				education, counseling, and behavioral intervention (to the extent such

				education, counseling, and behavioral intervention is closely related to the

				individual’s care and treatment and is tailored to the individual’s

				needs);

								(C)psychosocial assessment;

								(D)outcomes assessment; and

								(E)such other items and services as the

				Secretary may determine, but only if such items and services are—

									(i)reasonable and necessary for the diagnosis

				or active treatment of the individual’s condition;

									(ii)reasonably expected to improve or maintain

				the individual’s condition and functional level; and

									(iii)furnished under such guidelines relating to

				the frequency and duration of such items and services as the Secretary shall

				establish, taking into account accepted norms of medical practice and the

				reasonable expectation of patient improvement.

									(4)The Secretary shall establish standards to

				ensure that a physician with expertise in the management of patients with

				cardiac pathophysiology who is licensed to practice medicine in the State in

				which a cardiac rehabilitation program is offered—

								(A)is

				responsible for such program; and

								(B)in

				consultation with appropriate staff, is involved substantially in directing the

				progress of individual patients in the program.

								(ccc)Pulmonary rehabilitation

		  program(1)The term pulmonary rehabilitation

				program means a physician-supervised program (as described in

				subsection (bbb)(2) with respect to a program under this subsection) that

				furnishes the items and services described in paragraph (2).

							(2)The items and services described in this

				paragraph are—

								(A)physician-prescribed exercise;

								(B)education or training (to the extent the

				education or training is closely and clearly related to the individual’s care

				and treatment and is tailored to such individual’s needs);

								(C)psychosocial assessment;

								(D)outcomes assessment; and

								(E)such other items and services as the

				Secretary may determine, but only if such items and services are—

									(i)reasonable and necessary for the diagnosis

				or active treatment of the individual’s condition;

									(ii)reasonably expected to improve or maintain

				the individual’s condition and functional level; and

									(iii)furnished under such guidelines relating to

				the frequency and duration of such items and services as the Secretary shall

				establish, taking into account accepted norms of medical practice and the

				reasonable expectation of patient improvement.

									(3)The Secretary shall establish standards to

				ensure that a physician with expertise in the management of patients with

				respiratory pathophysiology who is licensed to practice medicine in the State

				in which a pulmonary rehabilitation program is offered—

								(A)is

				responsible for such program; and

								(B)in

				consultation with appropriate staff, is involved substantially in directing the

				progress of individual patients in the

				program.

								.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after the date

			 of enactment of this Act.

			

